303 F.2d 437
Hooper WEBB, Plaintiff-Appellant,v.BLOUNT MEMORIAL HOSPITAL, Defendant-Appellee.
No. 14713.
United States Court of Appeals Sixth Circuit.
May 9, 1962.

1
Joseph J. Levitt, Jr., Knoxville, Tenn., for plaintiff-appellant.


2
J. C. Gamble, Maryville, Tenn., A. B. Goddard, Goddard & Gamble, Maryville, Tenn., on the brief, for defendant-appellee.


3
Before CECIL, Circuit Judge, and BOYD and STARR, District Judges.

ORDER.

4
This action by plaintiff-appellant was brought in the District Court because of personal injuries resulting from alleged negligence of the defendant-appellee. Following a jury verdict for the plaintiff the trial court sustained defendant's motion for judgment notwithstanding the verdict on the ground that the operation of the defendant hospital is a governmental function of Blount County, a political subdivision of the State of Tennessee, and is, therefore, immune from liability for tort. Plaintiff is here on appeal from this ruling.


5
Defendant is a non-profit public welfare corporation organized under the laws of the State of Tennessee and owned by Blount County, Tennessee.


6
The question here is whether a corporation such as the defendant can be held liable in tort.


7
IT APPEARING that the district judge in his opinion (196 F. Supp. 114, D.C.Tenn., 1961) reviewed the law of Tennessee relative to the facts herein and concluded on the basis of McMahon v. Baroness Erlanger Hospital, 43 Tenn. App. 128, 306 S.W.2d 41, 1957, and the cases cited therein, that a non-profit public welfare hospital corporation owned by a political subdivision of the State of Tennessee and operated as a governmental function of such subdivision was not liable for the torts of its agents, servants and employees; and


8
IT FURTHER APPEARING after consideration of the record, arguments and briefs of counsel that there is no reversible error in the action of the trial judge;


9
IT IS, THEREFORE, ORDERED that the judgment of the District Court be affirmed.